

EXHIBIT 10.3


HEALTHWAREHOUSE.COM, INC.


SHARES OF COMMON STOCK
SUBSCRIPTION AGREEMENT


This Agreement, dated as of _________________ __, 2011, is made and entered into
between HealthWarehouse.com, Inc., a Delaware corporation (the “Company”), and
_____________________________ (the “Investor”). This Agreement sets forth the
terms under which the Investor will purchase from the Company ________________
shares of the Company’s $0.001 par value per share Common Stock (the “Shares” or
the “Securities”) for a purchase price of $2.90 per share and an aggregate
purchase price of $_________________________ (the “Purchase Price”) as set forth
below.


NOTICE TO INVESTOR: THE SECURITIES PURCHASED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES MAY BE NOT OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS OR EXEMPTION THEREFROM. FURTHER RESTRICTIONS ON TRANSFERABILITY
OF THE SECURITES ARE CONTAINED IN THIS AGREEMENT.


1.           Subscription.  Subject to the terms of this Agreement, the Investor
hereby subscribes for the Securities, and on the date hereof will tender the
Purchase Price in the form of a certified check or bank check or wired funds
payable to “HealthWarehouse.com, Inc.”


2.           Representations and Warranties of Investor. The Investor is making
the following representations, warranties and agreements with the intent that
they be relied upon in determining his suitability to purchase the Securities,
and the Investor agrees that such representations, warranties and agreements
shall survive the date of this Agreement and his purchase of the Securities.
Investor hereby represents and warrants to, and agrees with, the Company, and
each of its officers, directors, persons who control the Company and affiliates
of the foregoing, as follows:


2.1         Investor meets at least one of the following standards, and
accordingly, is an "accredited investor" within the meaning of Rule 501
promulgated under the 1933 Act (please initial the applicable alternative in the
space provided):


_____  A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase, exceeds $1,000,000, excluding the
value of the primary residence of such natural person, calculated by subtracting
from the estimated fair market value of the property the amount of debt secured
by the property, up to the estimated fair market value of the property;


______ A natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and who reasonably expects to reach
the same income level in the current year;

 
1

--------------------------------------------------------------------------------

 

______ A corporation, partnership, Massachusetts or similar business trust, or
an organization described in Section 501(c)(3) of the Internal Revenue Code,
with total assets in excess of $5,000,000, which was not formed for the specific
purpose of acquiring the Units;


______ An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is to be made
by a plan fiduciary, as defined in Section 3 (21) of such Act, which is either a
bank, insurance company, or registered investment adviser; or an employee
benefit plan with total assets in excess of $5,000,000, or a self-directed
employee benefit plan, whose investment decisions are made solely by persons
that are Accredited Investors;


______ A trust, with total assets in excess of $5,000,000, which was not formed
for the specific purpose of acquiring the Units, whose purchase is directed by a
sophisticated person;
 
______ A bank, savings and loan, or similar institution, whether acting in its
individual or fiduciary capacity; a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; an insurance company; an
investment company registered under or a business development company as defined
in the Investment Company Act of 1940; or a Small Business Investment Company
licensed by the U.S. Small Business Administration;


______ An entity in which all of the equity owners are Accredited Investors
under the above paragraphs.


2.2           The Investor (i) is, if a natural person, at least twenty-one (21)
years of age, and (ii) is a bona fide permanent resident of and is domiciled in
the state shown in the address line of Investor’s signature page to this
Agreement, and has no present intention of becoming a resident of any other
state or jurisdiction.


2.3           The Investor has received if requested or has access to and has
reviewed the Company’s reports and filings required to be filed by the Company
with the U.S. Securities and Exchange Commission under the Securities Exchange
Act of 1934 (the “Exchange Act”), including, without limitation the Company’s
Form 10-K filed April 15, 2011, Form 8-K filed April 18, 2011, Form 8-K filed
April 28, 2011, Form 8-K/A filed May 2, 2011, Form 10-Q filed May 23, 2011, Form
8-K filed May 24, 2011, Form 8-K filed August 2, 2011, Form 8-K filed August 8,
2011, Form 10-Q filed August 15, 2011, Form 8-K filed August 16, 2011 and Form
8-K filed September 6, 2011.


2.4           The Investor has such knowledge and experience in financial and
business matters that the Investor is capable of evaluating the merits and risks
of an investment in the Securities and of making an informed investment
decision, and is not utilizing any other person to be the Investor’s
representative in connection with evaluating such merits and risks.

 
2

--------------------------------------------------------------------------------

 

2.5           The Investor is acquiring the Securities for his own account, for
investment purposes only, and not with a view toward the resale, resyndication,
distribution, subdivision or fractionalization thereof, and has no present
intention of selling or transferring or otherwise distributing the same. The
Investor has no need for liquidity in this investment, has the ability to bear
the economic risk of this investment, at the present time and in the foreseeable
future, can afford a complete loss of this investment, and this investment
constitutes an appropriate investment for and is not in violation of any
investment restrictions (whether by statute, contract or otherwise) binding upon
the Investor.


2.6           The Investor is aware that all documents, records and books
pertaining to this investment are available at the offices of the Company at
7107 Industrial Road, Florence, Kentucky 41042, and acknowledges that all
documents, records and books pertaining to this investment requested by the
Investor have been made available to the Investor and the persons the Investor
has retained, if any, to advise him with respect to this investment, and the
Investor and such persons have been supplied with such additional information
concerning this investment as has been requested.


2.7           The Investor has been given the opportunity to discuss his
investment in, and the operation of, the Company with the Company’s management
and has been given all information that the Investor has requested and which the
Investor deems relevant to his decision to invest in the Company. The Investor
has consulted such legal, financial and tax advisers as have been necessary to
evaluate the merits and risks of this investment. The Investor acknowledges and
is aware that the Company has a limited financial and operating history.


2.8           The Investor agrees that the Securities (including any interest
therein) will not be sold or otherwise disposed of by the Investor unless either
(i) the sale or other disposition will be pursuant to a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), and any
applicable securities laws of any state or other jurisdiction; or (ii) the
Investor shall have notified the Company in writing of any desire on the part of
the Investor to sell or dispose of all or part of the such Securities and of the
manner and terms of the proposed transaction, and the Company shall have been
advised in writing by counsel acceptable to it that no registration of such
Securities under the 1933 Act, or the rules and regulations then in effect
thereunder, or any applicable state securities laws, is required in connection
with the proposed sale or other disposition. The Investor acknowledges that the
Company is under no obligation whatsoever in connection with any such
registration or exemption. The Investor acknowledges that all certificates
evidencing ownership of the Securities, or any replacement thereof, shall bear
an appropriate legend to the effect that the securities evidenced by such
certificate or instruments are subject to these terms.


2.9           All information provided by the Investor to the Company is true
and correct in all respects as of the date hereof, and if there should be any
material change in such information either prior to the Company accepting the
Investor’s subscription or thereafter, the Investor will immediately furnish
such revised or corrected information to the Company.


2.10         The Investor understands that no federal or state agency has passed
on or made any recommendation or endorsement of the Securities and that the
Company is relying on the truth and accuracy of the representations warranties
and agreements made by him in offering the Securities for sale to him without
having first registered the same under the 1933 Act.

 
3

--------------------------------------------------------------------------------

 

2.12         The Investor acknowledges that there have been no representations,
guarantees or warranties made to him by the Company, its officers, directors,
controlling persons, agents or employees or any other person, expressly or by
implication, with respect to the amount of or type of consideration, profit or
loss (including tax benefits) to be realized, if any, as a result of his
investment.


3.             Indemnification. The Investor agrees to indemnify and hold
harmless the Company and its directors and officers, their affiliates or anyone
acting on behalf of the Company from and against any and all damages, losses,
costs and expenses (including reasonable attorneys, fees) which they may incur
by reason of the failure of Investor to fulfill any of the terms or conditions
of this Agreement, or by reason of any breach of the representations and
warranties made by the Investor herein, or in any document provided by the
Investor to the Company.


4.             Transferability. The Investor agrees that he shall not transfer
or assign this Agreement or any interest herein, and any such transfer or
assignment purported to be made shall be null and void and of no effect.


5.             General Provisions.


5.1           This Agreement constitutes the entire agreement between the
parties and supersedes and cancels any other agreement, or representation or
communication, whether oral or written, between the parties relating to the
transactions contemplated herein or the subject matter hereof.


5.2           This Agreement may be executed in more than one counterpart which
shall, in the aggregate, be deemed to be the original instrument and agreement
between the parties, and copies signed and transmitted electronically in a form
readable by the recipient or by facsimile are as binding as if the original was
signed in person.


5.3           Any and all notices or other communications required or permitted
by this Agreement or by law to be served on or given to any party hereto by any
other party hereto shall be, unless otherwise required by law, in writing and
deemed duly served and given when actually received either (i) in an electronic
form readable by the recipient, or (ii) when delivered by facsimile, or (iii)
when delivered by hand, by recognized express delivery services or via the
United States mail, certified or registered, return, receipt requested, postage
prepaid, addressed to the Company at its principal offices at 7107 Industrial
Road, Florence, Kentucky 41042, and to the Investor at its address as set forth
on the signature page to this Agreement or otherwise transmitted to the Company
from time to time.


5.4           No term hereof may be changed, waived, discharged or terminate
orally, but only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.


5.5           The headings in this Agreement are for the purposes and
convenience of reference only and shall not be deemed to constitute a part
hereof.

 
4

--------------------------------------------------------------------------------

 

5.6           This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without reference to its
principles of conflict of laws. Any action to enforce the terms of this
Agreement shall be brought in a court of competent jurisdiction located in
Hamilton County, Ohio.


5.7           The benefits of this Agreement shall inure, and the obligations of
this Agreement shall be binding upon, the personal representatives, heirs,
legatees, permitted successors and assigns of the parties hereto.


5.8           The Investor agrees that the Investor may not cancel, terminate,
or revoke this Agreement or any agreement of the Investor made hereunder.


5.9           Except as otherwise provided in this Agreement, each party to this
Agreement shall pay any and all fees and expenses that such party may incur in
connection with the negotiation, execution and closing of the transactions
contemplated by this Agreement.


(Signatures start on next page)

 
5

--------------------------------------------------------------------------------

 

HEALTHWAREHOUSE.COM, INC.
SUBSCRIPTION AGREEMENT
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement on the
date indicated below.


      
 
      
NAME of Subscriber  (print/type)
 
NAME of Subscriber  (print/type)
     
      
 
      
Authorized SIGNATURE of Subscriber
 
Authorized SIGNATURE of Subscriber
     
      
 
      
Address
 
Address
     
      
 
      
City                                          State                              Zip
 
City                                          State                              Zip
     
      
 
      
Home Telephone
 
Home Telephone
     
      
 
      
Business Telephone
 
Business Telephone
     
      
 
      
Social Security Number
 
Social Security Number



Date Signed:
      
 
Date Signed:
      



If the Investor is a corporation, partnership, trust or other entity, or is
otherwise acting as a fiduciary, the name and capacity (title) of the individual
executing this Agreement on the Investor’s behalf should be printed or typed
below the signature.

 
6

--------------------------------------------------------------------------------

 

PLEASE SUPPLY THE FOLLOWING INFORMATION:


Manner in which title is to be held; (Check one)


      
Individual Ownership
 
      
Partnership*
         
      
Individual Retirement Account
 
      
Trust *
         
      
Qualified Retirement Plan
 
      
Corporation*
         
      
Other:
 
      
Limited Liability Company*
         
      
     
(Please indicate)
     



*
In the case of a partnership, state names of all partners and attach a copy of
the partnership agreement. In the case of a corporation, attach a copy of the
articles of incorporation together with the resolution of the board of directors
authorizing this investment. In the case of a limited liability company, attach
a copy of the articles of organization and operating agreement and a copy of any
required member or manager resolutions authorizing this investment. In the case
of a trust, attach a copy of the trust agreement.


 
7

--------------------------------------------------------------------------------

 


ACCEPTANCE


HealthWarehouse.com, Inc. hereby accepts and agrees to be bound by the foregoing
subscription subject to the terms and conditions hereof as of the date indicated
below.


HEALTHWAREHOUSE.COM, INC.
 
By:
      
   
Name:  
      
   
Title:
      



Date Signed:  
      


 
8

--------------------------------------------------------------------------------

 